363 S.W.3d 435 (2012)
STATE of Missouri, Respondent,
v.
Damien Jamal DAVIS, Appellant.
No. WD 73146.
Missouri Court of Appeals, Western District.
April 17, 2012.
Rosalynn Koch, Columbia, MO, for Appellant.
John Grantham, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Damien Jamal Davis appeals from a judgment entered upon a jury verdict convicting him of first-degree assault, armed criminal action, and attempted first-degree robbery. We affirm. Rule 30.25.